﻿It gives my delegation
immense satisfaction to see Mr. Julian Hunte in the
high office of the presidency, not only because of his
wide experience and his proven abilities, but also
because Saint Lucia — a small country like Bhutan —
has assumed leadership of the General Assembly at this
critical juncture of its history. We are confident that,
under his able leadership and guidance, our
deliberations on the many important and challenging
issues that confront our world today will be fruitful.
Let me also take this opportunity to express our deep
appreciation to Mr. Jan Kavan for his excellent
stewardship of the fifty-seventh session. His
presidency enhanced the esteem of the international
community both for himself personally and for the
Czech Republic.
My delegation would like to pay a special tribute
to the Secretary-General, Mr. Kofi Annan, for his
dynamic leadership and his tireless efforts to revitalize
the United Nations and to enable it to assume its
rightful role at a very challenging time in our history.
We have gathered in this magnificent Hall year
after year, bound together by a common vision of a
peaceful, prosperous and just world. The end of the
cold war renewed our hope to bring to fruition our
collective aspirations, enshrined in the Charter of the
United Nations. The historic Millennium Summit
ushered in a sense of optimism that we could bring
about a world free from want and fear. Unfortunately,
the horrific events of 11 September have shaken the
very foundations of our nascent faith in our ability to
deliver a new era of peace and prosperity. The situation
in Iraq is a serious challenge to the international
community. Three years ago, we stood united and
confident about the prospects in the new millennium,
providing a ray of hope for millions around the world.
Today, sadly, we stand as a house divided, uncertain
about the future and unsure whether we can rid the
world of the vicious circle of conflict, poverty and fear
that has plagued humankind for centuries.
It is clear that international peace and security
and the eradication of poverty remain the most pressing
challenges confronting the international community.
What must be recognized is the undeniable, but often
overlooked, fact that those overarching goals are
interlinked and cannot be achieved in isolation. There
can be no prosperity without peace and security. At the
same time, peace and security cannot be sustained if
billions are deprived of the basic necessities of life.
Our collective resolve to combat the menace of
terrorism must be matched with an equal commitment
2

to eradicate the scourge of poverty, which afflicts more
than half of the world’s population.
We welcome the President’s intention to focus the
Assembly’s efforts on implementation of the outcomes
of United Nations summits and conferences, including
the Millennium Development Goals. The realization of
a new economic order that is inclusive, equitable and
sustainable is an imperative that must be pursued with
renewed focus and resolve. The Millennium
Declaration provides a clear set of targets and steps to
be undertaken to achieve them. The Monterrey
Consensus, the Doha Development Agenda and the
Johannesburg Declaration on Sustainable Development
provided further impetus towards the attainment of the
Millennium Development Goals. Yet 33 countries that
together account for 26 per cent of the world’s
population are reported to be off track on more than
half of the Goals. The lack of progress so far is indeed
disconcerting.
While emphasizing the need to accelerate the
implementation of commitments made by both
developed and developing countries at various
international conferences, my delegation would like to
highlight the critical need for adequate financing
mechanisms through trade, investment and official
development assistance. In particular, my delegation
hopes that the special needs and vulnerabilities of the
least developing countries, of the landlocked
developing countries and of the small island
developing States will be comprehensively addressed,
as called for in the Brussels Programme of Action for
the Least Developed Countries, in the Almaty
Declaration and in the Barbados Plan of Action,
respectively.
Of the 33 countries that are off track in achieving
the Millennium Development Goals, 23 are in sub-
Saharan Africa, highlighting the need for special
attention to Africa. My delegation calls on the
international community to lend its full support to the
implementation of the New Partnership for Africa’s
Development. International support is particularly
crucial for countries emerging from conflicts, for
without the rehabilitation of social and economic
infrastructure, progress in peacemaking cannot be
sustained. In that context, we hope that the
international community will also provide the
necessary support to the peoples of Afghanistan and
Iraq as they endeavour to rebuild their nations under
the most trying circumstances.
Every Member State has the responsibility to
eradicate poverty and create an enabling environment
for peace and security. It is in the mutual interest of all
nations, small or large, developed or developing, to
collectively promote global prosperity and peaceful
coexistence.




